Citation Nr: 1455364	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.  


REPRESENTATION

The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from April 1969 to December 1970, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The claim was before the Board on a prior occasion, and was remanded in October 2010 for evidentiary development.  All actions required by the remand order have been accomplished, and the claim is ripe for appellate review.  

On October 2014, the Veteran's representative claimed entitlement to an increased rating for PTSD.  The Board does not have jurisdiction with respect to any claim for an increased rating for PTSD, and thus the matter is referred to the RO for appropriate action.  Additionally, in the 2010 Board remand, it was noted that the Veteran had posited a claim for entitlement to service connection for a cardiovascular disorder, to include hypertension, and that there had been no adjudication of such a claim in the first instance.  As such, in addition to the PTSD claim, the claim for entitlement to service connection is referred to the RO.  

The Veteran appeared at a Central Office hearing in March 2009 with a Veterans Law Judge who has since left the Board.  A transcript is of record.  The Veteran was afforded the opportunity to request a second hearing, and indicated that he did not wish to have a second audience with a Veterans Law Judge.  

Finally, in December 2014, the Board received a notice from the Veteran in which he indicated that he wished to proceed without a representative.  


FINDING OF FACT

The Veteran's service-connected diabetes is manifested by occasional need for insulin control, oral hypoglycemic medication, and a restricted diabetic diet; the Veteran does not have any regulation of occupational and recreational activities associated with his diabetes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In a November 2007 letter, the Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

It is pertinent to note that the Veteran is represented by The American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for an increase in rating.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case. The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided two thorough VA examinations which fully addressed the Veteran's allegations and symptoms, and they are adequate for rating purposes.  As such, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

Legal Criteria-Increased Ratings (General) 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the current case, consideration has been made as to if a staged rating is warranted, and for reasons discussed in detail below, the Veteran's claim for an increase in rating for the entire appeal period will not be not granted.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).




Analysis

The Veteran is currently in receipt of service-connected compensation benefits for diabetes mellitus at a 20 percent evaluation.  In the filing of his claim, he has contended, essentially, that the disability is more severe than what is contemplated in that assigned rating.  Specifically, he has argued that he has experienced medication changes and an increase in usage of prescribed drugs to treat his diabetes in recent years.  

The available clinical records document that the Veteran was diagnosed with diabetes in 2002, and that he has had numerous consultations with VA healthcare and nutritional support personnel in the intervening years between that initial diagnosis and the present.  VA clinical records demonstrate that prior to February 2011, the Veteran had not required the usage of insulin to control his diabetes.  Indeed, while an oral hypoglycemic medication had been prescribed, the VA treatment records do not show the need for injectable insulin until approximately four years ago.  

The Veteran does, at present, require insulin to control his diabetes from time to time, and nutritional consultations dating from 2009 to the present indicate that a restricted diet has also been prescribed.  Indeed, the Veteran did, throughout 2010, have several visits to VA diabetic counseling groups where he was advised to minimize carbohydrate intake and to make healthier choices with respect to snacking.  One such note from a VA dietitian noted that the Veteran was advised to not eat potato chips so that a more "DM friendly" choice could serve as a replacement.  The Veteran was also noted to be on a supervised 1500 calorie diet to control his blood sugar.  

The Board, in its October 2010 remand order, had specifically requested that the Veteran be afforded a new, comprehensive VA examination to address the level of severity of current diabetes.  In February 2011, such an examination was conducted, and a thorough assessment of the disability picture was presented.  Peripheral neuropathy in the extremities was the only complication to be noted, and service connection was subsequently awarded for this disablement (the Veteran is also in receipt of special monthly compensation for his erectile dysfunction).  The Veteran had no noted episodes of ketoacidosis or hypoglycemia requiring hospitalization in the prior year.  Moreover, it was specifically mentioned that the Veteran visited a diabetic care provider less than two times a month for any potential ketoacidosis or hypoglycemic reactions.  With respect to the needed treatment modalities, the examiner explained that the Veteran required restricted diet, an oral hypoglycemic agent, and, occasionally, one insulin injection per day.  It was expressly noted that the Veteran did not require regulation of activities, either occupational or recreational, as a result of the "medical management of [his] diabetes."  

In forwarding the informal hearing presentation to the Board, the Veteran's representative noted that the date of the examination is "over two years old."  It was also noted that in cases where a Veteran has alleged a worsening of symptomatology, the Board has a concomitant duty to consider as to if the record contains the most current assessment of the service-connected disability picture.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Indeed, in cases where an increase in rating is sought, an understanding of the severity of the service-connected disability at issue is of paramount importance.  In making such a determination, however, it is noted that the age of an examination, in and of itself, is not, usually, a sufficient reason for remand.  

In the current case, the Veteran's representative simply noted that VA must consider allegations of worsening without, in fact, making any allegation that the Veteran's disability picture has undergone an increase in the severity of symptomatology since the last VA examination of record in 2011.  Quite the contrary, after citing the law with respect to noting VA's duty to consider the severity of disablement, the representative noted that they "believe[d] the Veteran has set forth a thorough argument on his own behalf, and [the representative had] no additional argument to present at this time."  The evidence presented subsequent to the last VA examination of record does not include any argument of specific worsening by the Veteran or his representative with respect to symptoms, and at no point has there been any accusation that the 2011 VA examination report does not accurately reflect the current level of severity of the disability picture.  Thus, the Board concludes that while the 2011 examination is now almost three years old, there has been no forwarded contention that it does not adequately represent the current level of the Veteran's service-connected diabetic disability picture.  As such, the conclusions contained in the opinion can be considered as accurately reflecting the current level of disablement.  

It is noted that, prior to the 2011 VA examination ordered by the Board, the Veteran was seen in December 2007 in association with the claim for an increase.  The VA examination report noted that the Veteran was working in maintenance, that a prior 2006 VA treatment note did not contain any assessment of retinopathy, and that, at that time, oral hypoglycemic and diet were the two methods being utilized to control the Veteran's diabetes.  The Veteran did report that he experienced more frequent urination than in the past and did have some complaints of blurred vision (not, as noted, determined to be retinopathy).  The examination report was fully considered by the February 2011 examiner in her assessment of the Veteran.  

Indeed, in addition to the conclusions noted above, the 2011 VA examiner noted that oral agents twice daily were the principal control mechanism for diabetes along with a restricted diet.  The Veteran did, on occasion, have usage of insulin; however, it was apparently not being utilized as a daily treatment regimen at the time of the 2011 examination (but had, prior to that, been administered on a once daily basis).  It was expressed that the Veteran "never had any restrictions on his job secondary to his...diabetes mellitus type II."  To be sure, it was also noted that "[the Veteran does not have any complications...that would prohibit or restrict his ability to work."  It was described that the Veteran played basketball or walked for at least 30 minutes three times a week, and weight loss or loss of strength associated with diabetes was specifically denied.  

Diabetes is rated under Code 7913, and under this rating criteria, the next highest schedular rating of 40 percent is available if the Veteran requires insulin, is on a restricted diet, and has a regulation on activities (avoidance of strenuous occupational and recreational activities).  See 38 C.F.R. § 4.120, Diagnostic Code 7913.

As noted above, the Veteran has required insulin (although the regularity of that is not consistent) and does have specific dietary restrictions; however, he has not ever been regulated in his occupational and recreational activities by diabetic healthcare providers.  Quite the contrary, it is noted that in a July 2010 VA clinical note, the Veteran was specifically advised on the benefits of exercise, and in 2011, the Veteran voiced that he walked and played basketball fairly regularly.  This demonstrates that far from being restricted in the pursuit of physical activities, the Veteran was specifically encouraged to become more active and that he was, commendably, receptive to that medical advice.  

Given that the Veteran must demonstrate that regulation of activities are part and parcel of the treatment of his diabetes in order to qualify for the next highest rating, and as the evidence of record fails to demonstrate that such restriction is present, the claim for an increase must be denied on a schedular basis.  

As regards possible consideration of the disability picture under extraschedular grounds, it is noted that the Veteran's symptoms and treatment modalities (e.g. his usage of medications and diet restriction) are fully contemplated in the schedular rating criteria, and there is nothing so unusual as to take the disability picture outside of the norm.  The Veteran is currently employed and has not alleged that he has been hospitalized for diabetes.  He has also not manifested or alleged any interference in his employment as a direct result of his diabetic condition.  Simply, it can be concluded that the assigned schedular criteria, and the currently assigned 20 percent rating, fully contemplate the nature of the Veteran's service-connected diabetic symptoms.  As such, there is no need for a remand for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, the Board notes its duty to consider all evidence in a light most favorable to the Veteran and that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  See 38 C.F.R § 4.3.


ORDER

Entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus, type II, is denied.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


